Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 1 of 70 PageID 2038

  



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION



 BUDDY WEBSTER p/k/a BUDDY
 BLAZE,
                                                         CASE NO. 8:17-cv-1795-T-36TBM
           Plaintiff,
                                                         JURY TRIAL DEMANDED
 v.

 DEAN GUITARS; ARMADILLO
 ENTERPRISES, INC.; ARMADILLO
 DISTRIBUTION ENTERPRISES, INC.;
 ESTATE OF DIMEBAG DARRELL
 ABBOTT, an unknown entity; GUITAR
 CENTER, INC., a Delaware corporation;
 RITA HANEY an individual; EMOJI
 FAME, a New York business entity of
 unknown form; and DOES 1-10 inclusive,

           Defendants.
                                                    /


        DECLARATION OF ERIC BJORGUM IN SUPPORT OF PLAINTIFF BUDDY
        WEBSTER’S (P/K/A BUDDY BLAZE) MOTION FOR SUMMARY JUDGMENT




 I, Eric Bjorgum, declare as follows:

           1.      I am counsel for Plaintiff Buddy Webster in this action. I am submitting this

     Declaration in Support of Plaintiff’s Motion for Summary Judgment. All facts contained herein
                                                    1 
  
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 2 of 70 PageID 2039

  

     are within my personal knowledge and, if called as a witness, I could and would competently

     testify thereto.

            2.       Attached hereto as Exhibit A is a true and correct copy of the Buddy Blaze Artist

     History Partial List as of 10/5/2016.

            3.       Attached hereto as Exhibit B is a true and correct copy of a printout from the

     Guitar Center website showing the low price “DFH/CFH” copies of Webster’s guitar design. It

     lists it as a “top seller.”

            4.       Attached hereto as Exhibit C are true and correct copies of magazine articles

     regarding Buddy Blaze and the Dean From Hell, including the 2011 Guitar World article that

     identifies Craig Patchin.

            5.       Attached hereto as Exhibit D is a true and correct copy the 2007 “people in the

     know” email exchange between Elliott Rubinson and Buddy Blaze. of an excerpt (119:22-

     120:2) of the May 9, 2018 deposition of Plaintiff Buddy Webster.

            6.       Attached hereto as Exhibit E is a true and correct copy of a printout from the

     Dean Guitars Website showing the “USA DIME ML RUST FROM HELL LIMITED RUN 100

     PC” with an MSRP of $5,443 and a street price of $3,699.

            7.       Attached hereto as Exhibit F is a true and correct copy of an advertisement from

     Guitar Center of the “Black Bolt” guitar using the lightning graphic.

            8.       Attached hereto as Exhibit G is a true and correct copy of pages from the Youtube

 Channel “Dean on Demand” found on the website www.deanguitars.com. The pages at

 BB00051 – 53 show the site map index of files on the “Dean on Demand” page, which include

 “buddy09.php” and “buddyML09.php.” screen shot of from the Dean Guitar webpage (Exhibit

 11 to the May 9, 2018 deposition of Plaintiff Buddy Webster). These can be found at

                                                      2 
  
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 3 of 70 PageID 2040

  

 https://www.youtube.com/watch?v=pa_zNJR2NAA&t=293s and

 https://www.youtube.com/watch?v=0H1lYXZYXGA.

           9.      Attached hereto as Exhibit H is a true and correct copy of a listing of prices of

 NightSwans currently. As can seen, the prices went up. On the other hand, the prices for DFH

 guitars have stayed static or gone down.

           10.     Attached hereto as Exhibit I is a true and correct copy of an exchange on

 Instagram in 2018 with Buddy Webster wherein “neil_o_connor” writes “Always loved Darrell

 man and yea [I know] that buddy was the only reason we guys got the blue lightning bolt guitar.”

           11.     Attached hereto as Exhibit J is a true and correct copy of portions of “Black

     Tooth Grin” by Zac Carin.

           12.     Attached hereto as Exhibit K of the copyright registration in this matter.

           13.     Attached hereto as Exhibit L is a true and correct copy of the Cease and Desist

     letter I sent in this action. I got no response directly from Elliott Rubinson.

           14.     Attached hereto as Exhibit M is a true and correct copy of the response to the

     cease and desist letter I sent in this action. I got no response directly from Elliott Rubinson.

           15.     Attached hereto as Exhibit N is a true and correct copy of the Expert Report of

     Alan Niven prepared for this matter on May 7, 2018.

           16.     Attached hereto as Exhibit O is a true and correct copy of a recent compendium of

     guitar advertisements from the 1980’s and 1990’s. The advertisement showing Darrell Abbott

     was just before Dean Guitars went out of business. Abbott is much younger and does not have

     as many tattoos as in later in life. The advertisement showing the Kramer’s “NightSwan”

     mentions Buddy Blaze.

           17.     Filed herewith under seal as Exhibit P is a true and correct copy of the

                                                       3 
  
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 4 of 70 PageID 2041

  

     Interrogatory Responses of Rita Haney.

           18.     Filed herewith under seal as Exhibit R is a true and correct copy of sales figures

     for items bearing the DFH image.

           19.     Attached hereto as Exhibit S are further examples of bulletin board postings with

     fans being upset at to the continued sale of DFH and Darrell Abbott guitars by Dean.

           I declare under penalty of perjury under the laws of the United States that the foregoing is

     true and correct.

           Executed at Pasadena, California October 1, 2018.




                                          _______________________________________

                                          Eric Bjorgum




                                                     4 
  
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 5 of 70 PageID 2042




                     Exhibit A
Case
Case 8:17-cv-01795-CEH-CPT
     8:17-cv-01795-WFJ-CPT Document
                           Document 142-2
                                    195 Filed
                                          Filed10/02/18
                                                06/26/18 Page
                                                          Page6 2ofof703 PageID
                                                                         PageID 2043
                                                                                1090

                                  Buddy Blaze Artist History
                                      Partial List as of 10/5/2016



  Guitars/Basses made by Buddy:

  When artist is followed by Guitars or Basses, Buddy would have made multiple instruments that
  were played by said artist. Some guitars were made while Buddy was employed by Kramer
  Guitars 1987-1989.

  Vivian Campbell / Guitars – Whitesnake, Def Leppard
  Mark Kendall / Guitars - Great White
  Steve Mandile / Guitars - Lee Greenwood Band, Sixwire
  Barry Dunaway / Basses – 38 Special, Yngwie Malmsteen
  Dave Watson / Basses - Lee Greenwood Band, Oak Ridge Boys
  Kinley Wolfe / Basses - Lord Tracy, The Cult, The American Fuse
  Reb Beach / Guitar - Winger
  Kip Winger / Bass - Winger
  Slash / Guitar - Guns N’ Roses
  Brad Whitford / Guitar - Aerosmith
  Joe Perry / Guitars - Aerosmith
  Darrell Abbott (Dimebag) / Guitar ("The Dean From Hell") – Pantera
  Terry Glaze / Guitars – Lord Tracy
  Kirk Hammet / Guitar - Metallica
  Kent Wells / Guitars - Lee Greenwood Band, Dolly Parton, Kenny Rogers
  Ted Nugent / Guitar - Ted Nugent
  Derek St. Holmes / Guitar - Ted Nugent
  Andy Timmons / Guitars - Danger Danger
  Dave Meniketti / Guitar - Y&T
  Joey Alves / Guitar - Y&T
  Geezer Butler / Bass - Ozzy Osbourne, Black Sabbath
  Ian Hill / Bass - Judas Priest
  Scott Patton / Guitars – Sugarland, Jennifer Nettles
  Sam Bam Koltun / Guitars - GabrieLa (f/k/a Gabbie Rae)
  Dave Amato / Guitars - REO Speedwagon
  Eddie Ojeda / Guitars - Twisted Sister
  Jeff Pilson / Bass - Dokken
  Wyland / Guitar - Artist of the Sea
  Simati “LT” Smooth / Guitar and Ukelele - Solo Artist
  Jake Shimabukuro / Ukelele - Solo Artist
  Kevin Dukes / Guitars - Peter Cetera
  Jon Butcher / Guitars
  Melvin Brannon / Bass – Dan Reed Network
  Brian James / Guitar – Dan Reed Network
  Dave Hineman (a “Texas Tornado”) / Guitars – Solinger
  Rex / Bass - Pantera


  Page 1 of 2


                                                                                    BB000136
Case
Case 8:17-cv-01795-CEH-CPT
     8:17-cv-01795-WFJ-CPT Document
                           Document 142-2
                                    195 Filed
                                          Filed10/02/18
                                                06/26/18 Page
                                                          Page7 3ofof703 PageID
                                                                         PageID 2044
                                                                                1091

  Buddy Blaze Artist History
  Partial List as of 10/5/2016 (continued)



  Buddy was a technician for the following artists in studio and/or touring:

  Mark Kendall / Guitarist - Great White
  Billy Burnette / Guitarist and Vocalist - Fleetwood Mac
  Larry Carlton / Guitarist
  Ronnie Montrose / Guitarist
  Patrick Rondat / Guitarist
  Hershel Yatovitz / Guitarist - Chris Isaak
  Waddy Wachtel / Guitarist - Stevie Nicks
  Steve Vai / Guitarist
  Stu Hamm / Bassist - Joe Satriani
  Tom Scholz / Guitarist - Boston
  David Pack / Guitarist and Vocalist - Ambrosia
  Alan Parsons / Guitarist
  Trent Reznor / Guitarist and Vocalist - Nine Inch Nails
  Johnny Rzeznik / Guitarist and Vocalist - Goo Goo Dolls
  Mike Botts / Drums – Bread, Dan Fogelberg
  David Gates / Guitarist and Vocalist - Bread
  Maitland Ward / Guitarist - Sheena Easton
  Michael Manson / Bassist - George Duke all star band
  Jeffrey Lee Johnson / Guitarist - George Duke all star band
  Larry Kimpel / Bassist - Larry Carlton
  John Menzano / Bassist - Sheena Easton
  Al Ortiz / Bassist - Stevie Nicks
  Carlos Rios / Guitarist - Stevie Nicks
  Mark Andes / Bassist- Dan Fogelberg
  Rob McEntee / Guitarist - Dan Fogelberg
  Sheryl Crow / Guitarist and Vocalist - Stevie Nicks (guest performer numerous times)
  Don Henley / Guitarist and Vocalist - Eagles
  Peter Cetera / Bassist and Lead Vocalist - Chicago, Peter Cetera
  Phillip Bynoe / Bassist – Steve Vai
  Ben Mauro / Guitarist - Lionel Ritchie
  Mike Inez / Bassist – Alice In Chains, Ozzy
  Blues Saraceno / Guitarist
  Zakk Wylde / Guitarist – Ozzy, BLS
  Damon Johnson / Guitarist – Thin Lizzy
  Jon Butcher / Guitarist
  Vivian Campbell / Guitarist
  Adrian Vandenberg / Guitarist – Whitesnake
  Susanna Hoffs / Guitarist and Volcalist – The Bangles




  Page 2 of 2

                                                                                     BB000137
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 8 of 70 PageID 2045




                     Exhibit B
Dean Dimebag Dean From Hell CFH Electric Guitar Lightning | Guitar ...                        http://www.guitarcenter.com/Dean/Dimebag-Dean-From-Hell-CFH-Elec...
                Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 9 of 70 PageID 2046
         Free shipping on all products: including new, used, vintage and oversized/overweight*Get Details




                                                                                                            The Dean Dimebag Dean From Hell CHF Electric Guitar puts D
                                                                                                            body design behind a stunning graphic. The sleek, set mahoga
                                                                                                            rosewood fretboard is designed for speed, while Bill L... Click T
         Item #: 1316705840120                                  Write a Review                              About This Product




                                                                                                            AVAILABLE 08-11-2017
                                                                                                            You will not be charged until order ships.   Email me when this



                                                                                                               PRICE:            $            00


                                                                                                                    1

                                                                                                                         + Add to Wish List




                                                                                                                                                 ‡




                                                                                                                Chat Now




                                                                                                                                              BB000045
1 of 4                                                                                                                                                        7/10/17, 11:38 AM
Dean Dimebag Dean From Hell CFH Electric Guitar Lightning | Guitar ...   http://www.guitarcenter.com/Dean/Dimebag-Dean-From-Hell-CFH-Elec...
             Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 10 of 70 PageID 2047




                            $349.00                   $499.00                  $345.51                  $250.20                  $3




                            $499.00                   $699.00                  $188.24                  $519.00                  $1




                                                                                                               BB000046
2 of 4                                                                                                                    7/10/17, 11:38 AM
Dean Dimebag Dean From Hell CFH Electric Guitar Lightning | Guitar ...              http://www.guitarcenter.com/Dean/Dimebag-Dean-From-Hell-CFH-Elec...
             Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 11 of 70 PageID 2048




                               $149.99                     $499.00                             $349.99                      $399.00                      $5




         Customer Reviews                    Questions & Answers View All




         Review Snapshot
                                 5.0 (based on 1 review)

            Reviewed by 1 customer

           Displaying Review 1        Back to Top


           By FYL                                            (6 of 6 customers found this review helpful)
           from Grand junction colorado
                                                                                 5.0 love it

                                                             PROS                                  CONS                                BEST USES
                                                             Fun To Play                                                               Jamming
                                                             Good Feel                                                                 Practicing
                                                             Good Pick Up                                                              Recording
                                                             Good Tone                                                                 Rock Concerts
                                                             Solid Electronics                                                         Small Venues

                                                             Comments about Dimebag Dean From Hell CFH Electric Guitar:

                                                             It has great sound and it feels amazing and has a great crunch off of my amp

                                                             BOTTOM LINE Yes, I would recommend this to a friend


                                                             (6 of 6 customers found this review helpful)


                                                                                                                                      BB000047
3 of 4                                                                                                                                             7/10/17, 11:38 AM
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 12 of 70 PageID 2049




                     Exhibit C
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 13 of 70 PageID 2050




                                                                           BB2600079
                                                                            BB000104
                                                                            BB
                                                                             BB00104
                                                                               00104
                                                                           BB00104
                                                                             BB0104
                                                                              26nnn
                  Jill
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 14 of 70 PageID 2051




                            PRESIDENT John H~rcotn
                            VP/CFO Joh~S..Iton
                           lfUI"AN RESOURCES DIRECTOR Nancy Durtuttr DuBois




                          II
                                             Futuro US, Inc. os part of Future pi<.
                                             Futuro US, Inc. producesspet~al·tnlerestma~vnes
                                             lor people. wtlosllare a pa&siO<l, Ourhllesoffervalue for
                                            money, ...U.bte lnformatiO<lond smart buymg odvKe.
                                            O..r 100 Mlternauonaledttlons of our magazines aro also
                                            J>Ubbshed In 30olhercountnesacross the world
                          r.~~~r~~r~)btit company quoted on the London Stoc~ Exchange
                          ISSN 1~5·6295
                          NOII·EXECIITIY£ CHAtR
                          CHIEf EXECUhY£-::AN loter Parry
                          GROUp FINANCE DIRECTO~Int
                          Ttl •44 1225 " 22"     Olllt lowmq
                          WWW.futurtplc.com
                         02011 Future us
                                         1
                         btuSedorreprod nc. AU rlghtHeserved, No part of this magazine maY
                                         utld W!thoul the written pormisston of Future US,Int
                         SIIIScaJIIl CUSTott
                          Custolllercare PO :'SEitVICEo GuttarWortd Magarine
                          Onilne:wwwg~,
                          Pho•
                                            •• · ••5641 Hir ai\,IAS1S93·11~1
                                        · ' r world com/
                              ... , 1·80o.,s6. 6" 1          <ustomcrservice.
                         IIAek ISSUEs, www .1 tm~tl GWOtu5tsorvtacd$fulftllmcnt.com
                         :EPIIJIII'S.Futureutu'   1ilfWt.rld tornll.tcrcor byc~Uing 1·866·245·6231·
                         'w~n Francisco, CA, 0 4000 Shor olin~ Court. Sullo 1.00. South
                                           "Dane
                           tb>~lt Www lut urtu~ com   Phonn 16501 872·1642. F.1x 16~01 812·2207·         BB2700079
                                                                                                          BB000105
                                                                                                          BB
                                                                                                           BB00105
                                                                                                             00105
                                                                                                         BB00105
                                                                                                           BB0105
                                                                                                            27nnn
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 15 of 70 PageID 2052




                                                                (from left) Blaze in zoo8 with the Buddy Blaze signature Dean ML; Dime's Dean Ml with its
                                                                original finish; Blaze and Dime in 1986 with their Dean Mls; (opening spread) Dime with the
                                                                Dean after Blaze's modifications



  ing the E,·anator, rhe Kahuna and                              ian Campbell when he did                  ing all night and doing three sets that would
  Alii King Koa guitars, which pay                               a clinic at Speir Music and               include a lot of their own music. I went to
  tribute to the company's base                                  came out for the Dallas Guitar            the show, and Darrell went into this solo
  in Hawaii, and the Shredder,                                   Show. Vivian had just left Ron-           that was a combination of '·Revelation
  which is the original name of                                  nie J ames Dio's band and was             (l\Iother Earth),'' ·'Eruption" and h is own
  the guitar that became known                                   starting his own band, Trin-              thing. I had never seen a human play guitar
  as the Nightswan. Endorsers                                    ity. H e was hanging out a lot            like that It was incredible. He had the blues
  include Scott Patton of Sug-                                   at our booth at the show. We              at an early age and had already found his
  arland and Stig Mathiesen of                                   quickly became friends, and               voice at 15. His phrasing, tone and dynamics
  Alcatrazz, and Blaze is cur-                                   we designed the Shredder dur-             were already fully developed.
  rently working on new designs with Viv-           ing his trip from the hotel to the airport.            GW How did you end up with his Dean ML?
  ian Campbell once again. This year, he            That pretty much got my career started,                BLAZE Darrell was gerring ready to buy his
  started produci ng guitars in Indonesia,          and all of this happened over about a year.            first car, a yellow Pontiac Firebird 400. He
  which has significantly reduced the price         r.w I [ow did you meet Dimebag Darrell?                showed me this maroon Dean ML that he
  of his products without sacrificing quality.      BLAZE My dad, mom, wife and I all worked               had and said, "Dude, check it. Man, you
     Guitar World caught up with Blaze at his       for this one company, but in different                 need to buy this 'cause I need to get a car." I
  home in Kailua Kona, Hawaii, to discuss his       di,isions. One day. I went to pick up my               thought it was a cool guitar, but I refused to
  background as a guitar maker, the true story      wife, Joyce, after work, and this lady was             buy it because it was Darrell's trophy that he
  of the Dean from Hell an d his future plans       charring ,,;th her. l'v1y wife introduced me           had won fro m that guitar contest. I told him
  with his growing guitar company.                  to her, and she said, "Joyce tells me you              that one day he'd want to show it to his kids
                                                    play guitar. My son plays guitar. roo." I was          and grand kids and tell them how he won it.
  GUITAR WORLD       How did you get started        thinking, Oh, god. I just want to go home.                A while after that the singer in my band,
  building guitars?                                 Then she mentioned that her son just won               who was friends with Darrell, walked into
  BUDDY BLAZE I was a guitar player in the          the Arnold & l\lorgan guitar contest, which            rehearsal with this big Dean case, and I
  Dallas-Fort Worth area during the Eight-          made me realize that her son was probably              just knew that Darrell's guitar was inside
  ies. Back then my day gig was working as a        a really good player. She turned out to be             of it Turns out Darrell sold the guitar to
  machinist in the aerospace and petroleum          Darrell's mom, Carolyn Abbott, and she                 him after I passed on it. 1 told my singer
  industries. I bought a lot of nice guitars, but   in,·ited me to see his band play at Savvy's            that I had to have that guitar and that I'd
  they never were as good as I thought they         nightclub that weekend.                                trade him any other guitar I owned. I had
  should be, so I starred working on them              Darrell, Vinnie and Rex were all prob-              just bought a black Kramer Pacer, and my
  to get them into the shape I thought they         ably only 15 or 16 at the time. They played            singer wanted that. About a month later
  should have been in when I bought them.           a 30-minute set and ripped through cov-                I painted the Dean blue, because I only
  Eventually, [the Dallas-area music store]         ers of songs like Loverboy's ''Lady of the             played blue guitars, and I put a Floyd Rose
  Speir Music asked me to do repair work            80's.'' Darrell was this little-bitry kid play-        on it, ground down the saddles to lower
  for them on the side. That led to me build-       ing a huge guitar, but he played no solos              the action, and put a Seymour Duncan
  ing my first guitar, which I put on display in    that night. 1 thought he was pretty good,              Custom humbucker in the bridge.
  the store. In less than a week I had five guys    but nothing earthshaking. 1 went to meet                  After about a year I became bored with
  who wanted to buy it.                             the band after the show, and Darrell and 1             how it looked, so l took it to Craig Patchin,
     The guys in Lee Greenwood 's band              clicked immediately.                                   who had just started refinishing guitars for
  were the first national act to play my gui-          Darrell called me about a week later to             Speir Music. I told Craig that 1 wanted him
  tars. All of his guitarists played Buddy          invite me to see Pantera play a show at the            to paint a lightning storm on it, like you see
  Blaze guitars. 1 was introduced to Viv-           Aragon Ballroom. He said they were play-               in nature, not a cartoon lightning bolt like


  64   GUITA R WORLD
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 16 of 70 PageID 2053



                                                                                                                           ABuddy Blaze Fubar n ' el




                                                                                                                            mputer-controlled df ••i ·es tl$ed.
                                                                                                                         [CO           b '[' )                •OOpf
                                                                                                       rnove d to        aguitar'splaya llty. Ho.:.:said thath· ~~
                                                                                                and I                    T 0111111y Kaihatu WI!!. ilinking ofls~~
                                                                                   ~~ ~y WI
                                                                                            ·fe       ouring as
                                                                              ptJlL>O    ']e 1 was t           'Is        ,.,e and I told him to have l'on.- ~lift
                                                                             J-{awnii wh~r Nine rnch NaJk~               0•• '            th 1           •o.uny Call
                                                                               icar tech          thS and ma             A couple roo~ s ater Tommy fiew illt
                                                                        a gu for seven m~n            whole year         from lndonesta to meet me, and we .~
                                                                  I could tour        -aord to Jtve a
                                                                             oneY ro m••           d more
                                                                                                             cime        off. While he was in Hawaii, 1 took~:t\
                                                                  enough ll~. 1 wanted to spen I r J. ob there           my shop and he ,took a stab at buildi llll4
                                 . . ] Edd' e Ojeda bad           · gawau.              • a reg\l a
             [Tw:sc•'~~ Sister guttanst       Id     ttY cool     111
                                                                  in
                                                                           .. but gewng
                                                                       J-{nWall·       bills 1 broug
                                                                                                      bt mY son
                                                                                                            .            Shredder. Itwasn ton the money but·!!&'
            on his Charvel guitars. It lookc pre .                                                                                       '     •            '   ltw
                                                                       !dn't paY to)'      •. b was struggling           really good. He s passiOnate aboutgui~"
            when irwasdone.
                         . . b gettheguJtar a .
            r.w Howd1d 01me ag
                                               . b cJ;?
                                                        1 of
                                                                  ~~~ ollt here because      a:ted hirn to have              When I started the company it w
                                                                                                                                     .                   . ' as l1l!l.
            BLAZE I played that guitar for a coup e               with addiction, andll \kV rorward to when              me. my wtfe and my son bu1lding &Ui
                                                                                                                         but now l'm at the point where 1Can't~
                           .                 Ia ·ng it a fe\l'                  ·ry to oo L'              I   d
            years. and D1mebag saw·me P Y1                   .    311 opportu!ll     dl he lost his batt e an
            times and admired it from afar. One da)               he recovered. Sa y,                                    everyt:hjng myself. 1 had to go into prod '
            at the Dallas Guitar Show Darrell told ~·e                                                                   tion to keep up with the demand and 10:
            how much he loved that guitar and asked ~I
                                                 ·1· inSide                                                               the price. Tommy built a 27,000-square-f
                                                                                                                          factory that has everything you need to~
            could make a copy of it. I was snn mg
            because 1knew it was his maroon Dean.
               Kramer offered me a job as director of                                                                     guitars. After I showed him how 1 make
           artist relations where I could make guitars                                                                    guitar, he went back to his factory and m~
           for artists. The offer was too good to turn                                                                    me nine guitars to show at NAMM, and iheor
           down so I jumped on it. Before I left Ailing·                                                                  were spot on. 1 was so impressed with bh
           ton 10 move to New Jersey, the last thing J
          did wns drive tO Darrell's house to drop off                                                                     work that we're working together, and hi!
          the ML. He was going, "Dudell can't touch                                                                        shop is now the Buddy Blaze Guitars fatton.
          it. I'll scratch it and fuck it up.'' l cold him                                                                 GW It sounds like a rare relationship for~
          that one day !'d tell people that he scratched                                                                  business.
          ir and l'IJ be proud of that fact.                                                                              BLAZE  Tommy is proud of the product bt
              Darrell called me a few weeks later and                                                                     makes, and he wants Indonesian produCll
         told me he wanted to put a Bill Lawrence
         pickup in the bridge. 1 said it was okay as                                                                      to have the best possible reputation. He'!
         long as he kept d1e Duncan in the case so he                                                                     not competing with China, Korea or Japan;
        wouldn't lose it. Then he called a few weeks                                                                      he's competing with me when it comes to
        later tO tell me he Just couldn't give up that                                                                    quality. We're making guit 1rs with or.t-
        guitar. That's when I reminded him about                                                                          piece mahogany bodies, ami the mahog·
        the story I told him about keeping his trO·
                                                                                                                          any is beautiful. The Shredder 1s made from
       phy. l said, "That guitar is your maroon
       Dean. Just keep it." He went crazy when 1                                                                           premium, kiln-dried mahogany, and the
                                                                 passed away when he was only 31.
       rold ~irn th:tt. He didn't know how to repay                                                                        wood is kept in a humidity-coorrolledsta·
                                                                   Matt and I went to the NAMM sh                    '
       me. l•ot two or three Wt'( 1e ~ <' kept sending           and I starred looking at vend           0\\,
                                                                                                                           bilization room that's bigger th;m my shor.
       me gift package~ of thing:; ' ~" p~rthon-skin              I was thinking of t .         ors, because                    Like me, Tommy is doing this for his
      l<lle:tkers. tht:sc lightning-b . glasses he                                 s artmg up Bla G .
                                                                 again. 1 had a r II .            ze Ultars                son, who is 16 and going to school in Sillgll·
      made for me,. nd L111~ rr.:Jll)' ugly pink Fl .                            LO owmg from h
      \' '--
          tn..t got n of · uucd! tel·
                                                       ymg       done With Kramer and f       . w at I had                 pore. His business practices are very eth·
                                                                 from Hell, and wt'th rh ?r Dmtebag's Dean                 ical, and he serves on a board to ilnprolt
           I c:idu t n c                     lr Darrell. 1       ·                      e Lnter t ·
               11 for                         -:once pt. but
                                                                 ler for people to find me ne. tt was eas-                 business practices in indonesia. rve ne~er
      D. rei d                                                   orher fnmousgu't d . · UniLke a lot of                    witnessed a 'Vorking environment like hli.
                                              mg the guy                          I ar estgn
                                                                 the rights ro my             ers l still owned
                                              ·~n ML. He         sen ,               own nante          .                   where the workers' religious practices llit
                                              le top and a         . se to start m ow             • so tt ntade             l'cspet cd and not questioned. He e\'en hG:
                                                                                                                                                                            3
                                                                 h1srory and h d Y n company l h
                                               put n Floyd       ~              a n br 1tl            · nve a
                                                                 s~r years, jusr Waitin a~~ tat was dormant
                                                                                                                                   m
                                                                                                                            hot"\ c room in the fac.wn where work·
                                                 I had to
                                              'lat
                                             more Dean              emcd like the f g r me to use it l'h'                   ~.:r~ · h .tt•en't feeling well c~n rest inn~
                                     est o DaUas-F: s            GW How d'd        IDle to do it.          · IS             and         h 1'V. lle feed$ hb workers lun
                                                                 1ndonesia~ You ct·lscover You
                                                                             1
                         I . •II. J •tlle b.rllher Ort                                                                                    ·ures about them.              h'ng
               •Ill., I im cr tl• ,                to JOe,       BLAze        ·                       r Partner in                        at mv son who W:lS everyt ,
                                                                                                                                                                           1
                                                                            I bou 1                                                                                    •thiO~
          \           ' ··r •r.:J you   to start v               computer-     g lt 111.Y CNc                                l
                                                                                                                               0 n
                                                                                                                                                .
                                                                                                                                         gone, this company ts e,·en .
                                                                                                                                                       I         •

               '    lJl my ag:un?                . our own       fl·om a co~trol/(ld manur.      ~achine In                  hJ 11                                • to e,•eO
                                                                 'f     guy In N           !Jacturrn.,                                   Y bean and soul got!s 111          r,
                                                                 I I knew        ew York and h "6 systC!m]                                                                0
                                                                                   an}'thing abo,ut Pie~ asked me            tl~m we 11ake, whether it's a guit(lf
 (I      I,[       'fAr, WORL[l
                                                                                                         11tachines          l?!.• h· h1s is what l 'm BB2500079
                                                                                                                                                               BB000103
                                                                                                                                                                BB
                                                                                                                                                                 BB00103
                                                                                                                                                              BB0010300103
                                                                                                                                                                BB0103
                                                                                                                                                                   25nnn
                                                                                                                              101
                                                                                                                                   qmtt- a\\ hile. 1m
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 17 of 70 PageID 2054
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 18 of 70 PageID 2055




                                                                    BB000040
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 19 of 70 PageID 2056




                                                                    BB000041
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 20 of 70 PageID 2057




                                                                    BB000042
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 21 of 70 PageID 2058




                                                                    BB000043
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 22 of 70 PageID 2059
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 23 of 70 PageID 2060




                                                                           BB2000079
                                                                            BB000098
                                                                            BB
                                                                             BB00098
                                                                               00098
                                                                           BB00098
                                                                             BB0098
                                                                              20nnn
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 24 of 70 PageID 2061




                                                                           BB2100079
                                                                            BB000099
                                                                            BB
                                                                             BB00099
                                                                               00099
                                                                           BB00099
                                                                             BB0099
                                                                              21nnn
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 25 of 70 PageID 2062




                                                                           BB2200079
                                                                            BB000100
                                                                            BB
                                                                             BB00100
                                                                               00100
                                                                           BB00100
                                                                             BB0100
                                                                              22nnn
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 26 of 70 PageID 2063




                                                                           BB2300079
                                                                            BB000101
                                                                            BB
                                                                             BB00101
                                                                               00101
                                                                           BB00101
                                                                             BB0101
                                                                              23nnn
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 27 of 70 PageID 2064
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 28 of 70 PageID 2065




                                                                           BB3100079
                                                                            BB000109
                                                                            BB
                                                                             BB00109
                                                                               00109
                                                                           BB00109
                                                                             BB0109
                                                                              31nnn
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 29 of 70 PageID 2066




                                                                           BB3200079
                                                                            BB000110
                                                                            BB
                                                                             BB00110
                                                                               00110
                                                                           BB00110
                                                                             BB0110
                                                                              32nnn
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 30 of 70 PageID 2067




                                                                           BB3300079
                                                                            BB000111
                                                                            BB
                                                                             BB00111
                                                                               00111
                                                                           BB00111
                                                                             BB0111
                                                                              33nnn
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 31 of 70 PageID 2068




                     Exhibit D
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 32 of 70 PageID 2069



   
  ----- Original Message -----
  From: Elliott Rubinson
  To: Buddy Blaze
  Cc: Dean Zelinsky
  Sent: Monday, April 30, 2007 10:06 AM
   
  Hi Buddy 
    
  Hope you are doing well and business is good. I bet the weather there is amazing. 
    
  I have taken some time and spoken to several "people in the know" and the concensus concerning 
  Dime's graphic is that Dime's estate is the legal owner of it. With that said, I still would like to work with 
  you on a Dime project because I am not about making enemies but keeping friends. 
    
  Rita and I have plans to do a relic Dean From Hell and would like you involved for a royalty. Is that of 
  interest? 
    
  Elliott  
   
   
  Elliott Rubinson 
  CEO Armadillo Enterprises 




                                                                                                   BB000036
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 33 of 70 PageID 2070




                        Exhibit E
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 34 of 70 PageID 2071




                                                                                   BB000031
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 35 of 70 PageID 2072




                        Exhibit F
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 36 of 70 PageID 2073
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 37 of 70 PageID 2074




                       Exhibit G
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 38 of 70 PageID 2075




                                                                                   BB5100079
                                                                                    BB000129
                                                                                    BB
                                                                                     BB00129
                                                                                       00129
                                                                                   BB00129
                                                                                     BB0129
                                                                                      51nnn
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 39 of 70 PageID 2076




                                                                                   BB5200079
                                                                                    BB000130
                                                                                    BB
                                                                                     BB00130
                                                                                       00130
                                                                                   BB00130
                                                                                     BB0130
                                                                                      52nnn
Index of /demand                                                             http://www.deanguitars.com/demand/
             Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 40 of 70 PageID 2077




              Parent Directory
              amott2.php
              amotthcs.php
              amottnamm09.php
              amottqa.php
              anamm09.gif
              arapp.gif
              armv.gif
              arqa.gif
              arspot.gif
              artists.php
              artists1.gif
              artists2.gif
              atkins.php
              batio480.php
              bationamm09.php
              bbolt.php
              bigrichdeangirls.php
              blackfoot.php
              buddy09.php
              buddyML09.php
              c380f.php
              chuckgoff.php
              collectivesoulqa.php
              dc6f.php
              deancs.php
              deanondemand1.jpg
              deantv.php
              deantv2.php
              deantv_blackfoot.php
              deantv_ericqa.php
              deantv_gwarqa.php
              dem4rb.php
              dimeamp09.php
              dimebonics.php
              dimetimeGW.php
              dmnamm09.php
              dmtpickups.gif
              dmtpickups09.php
              dolphinericp.php
              dshank1.php
              dyingbreed.php
              e10apj.php
              e4pj.php
              epaduk.php
              epv.php
              epv_gw.php
              epvjune09.php
              erhc.php
              ericbassqa.php
              ericp09.php
              ericqa.php
              ericsd09.php
              ermsg09.php
              espalt.php
              evdhq.gif

                                                                                  BB000051
1 of 3                                                                                         7/24/17, 5:43 PM
Index of /demand                                                             http://www.deanguitars.com/demand/
             Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 41 of 70 PageID 2078
              events.php
              events1.gif
              events2.gif
              evild09.php
              evmisc09.gif
              exittheride.php
              ezebra.php
              fonz.php
              goffqa.php
              gwar.php
              gwar_letusslay.php
              gwarqa.php
              himsa.php
              lws.php
              mab2.php
              mab2010.php
              mab3.php
              mablazer.php
              mastyrantxcbk.php
              maylene.php
              megadethheadcrusher.php
              megadethmonde.php
              megadethneverwalkalone.php
              messe09.php
              mlatf3000.php
              mlbb.php
              mscf.php
              mustainemako2010.php
              mustainezero.jpg
              mustainezero.php
              outworld.php
              overkill.php
              prac.gif
              pramp.gif
              prbass.gif
              prelec.gif
              products.php
              products1.gif
              products2.gif
              rc7g.php
              revtutorial.flv
              revtutorial.php
              revwayne09.php
              rikV.php
              rusty5.php
              rusty6.php
              rustyGW.php
              rzrcg.php
              rzrdbfloyd.php
              rzrslimebolt.php
              rzrvblades.php
              sbroV.php
              schenker09.php
              schenkerqa09.php
              slstnsc.php
              slstntb.php
              spltf.php
              stf.php
              swf/

                                                                                  BB000052
2 of 3                                                                                         7/24/17, 5:43 PM
Index of /demand                                                                                             http://www.deanguitars.com/demand/
             Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 42 of 70 PageID 2079
              testify.php
              thcnoshame.php
              tn/
              tomqa.php
              trendkill.php
              tutorials.php
              tutorials1.gif
              tutorials2.gif
              tyrantbloodstorm.php
              vid-content.xml
              vid/
              vin2k.php
              vinman_tbk.php
              vinnie480.php
              vmntrip.php
              vmntua.php
              vmntusa.php
              vn4fsc.php
              vn4tb.php
              vnres.php
              woodshop.php
              woodstock.php
              zeromsl.php

         Apache/2.4.7 (Unix) OpenSSL/1.0.1e-fips mod_auth_passthrough/2.1 mod_bwlimited/1.4 Server at www.deanguitars.com Port 80




                                                                                                                   BB000053
3 of 3                                                                                                                          7/24/17, 5:43 PM
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 43 of 70 PageID 2080




                       Exhibit H
9/20/2018
        Case     8:17-cv-01795-WFJ-CPTLegendary Very Rare195
                                         Document         kramer Filed
                                                                 nightswan lightning 1989
                                                                        10/02/18          dark | Reverb
                                                                                        Page      44 of 70 PageID 2081
                          Reverb LP: Your Marketplace to Buy & Sell Records                                                       EXPLORE NOW


                                      Shop for used & new music gear...
                                                                                                       Sell                            Sign Up   Log In
                                      Browse By Category      Reverb News      Price Guide                        My Feed       Cart

                                      Reverb Gives Artists Shops Reverb LP Need Help?
                                                                                   Welcome to Reverb
                                                                                   We're the world's largest marketplace for
                                                                                   buying and selling new, used, and vintage music
                                                                                   gear. Sign up and start exploring!

                                                                                      Sign Up       Already have an account? Log In




                Sorry, this listing has ended.

    Legendary Very Rare kramer nightswan lightning 1989 dark
    blue with lightning storm paint job
    By Kramer      Listed 3 months ago by evolution music gear        Condition: Very Good      2939 Views

      Ended!
                                                                                                              $10,000 + $150 Shipping
                                                                                                                 This listing has ended.


                                                                                                                          Watch




                                                                                                                  evolution music gear
                                                                                                                       6 Ratings
                                                                                                                  wichita, KS, United States
                                                                                                                     Joined: Jul 2017

                                                                                                                   SELLER ACHIEVEMENTS




                                                                                                               Message                Add to My
                                                                                                                Seller                  Feed


                                                                                                       Reverb Recommends
                                                                                                                            BB000404
https://reverb.com/item/13529196-legendary-very-rare-kramer-nightswan-lightning-1989-dark-blue-with-lightning-storm-paint-job                             1/3
9/20/2018
        Case      8:17-cv-01795-WFJ-CPTLegendary Very Rare195
                                          Document         kramer Filed
                                                                  nightswan lightning 1989
                                                                         10/02/18          dark | Reverb
                                                                                         Page      45 of 70 PageID 2082
                                                                                                                           Genuine Fender
                                                                                                                           FatFinger for Guitar,…
                                                                                                                           $15.89
                                                                                                                                  Add to Cart


                                                                                                                           Gator GBE-ELECT
                                                                                                                           Economy Gig Bag for…
                                                                                                                           $24.99
                                                                                                                                  Add to Cart
        Description        Shop Policies
                                                                                                                           Levy's EM7P Electric
                                                                                                                           Guitar Gigbag Black…
        Listed here is a rare Kramer nightswan lightning signature Vivian Cambell                                          $27.99
        model guitar made by The famous Buddy bBlaze                                                                              Add to Cart
        who also made Dimebag Darrells from pantera and damage plan bDean
        from hell with the lightning storm .Buddy Blaze sells anniversary bversion                                         Gator Deluxe Wood
                                                                                                                           Case for Electric Guita…
        for $4,000 TO $5,000 through blaze guitars.The guitar has a primer crack
                                                                                                                           $99.99
        on the lighting paint job and one worn in small mark on the fretboard below
                                                                                                                                  Add to Cart
        the low string around the 5th fret .Floyd Rose has some of the black
        powder coat worn off on E ,A, and D strings. Included is bthe original kramer
        bleather hard shell case I will list bstock photos for now. I have put up stock
        photos to see if their is interest in buying it .I really would hate to part with
                                                                                                                   Shop Kramer
        this legendary guitar as it was my ×rst real pro guitar but if the price was
        right I would consider selling it .


        Make an offer for this legendary guitar !!!!!!




        The Kramer Nightswan - aka The Buddy Blaze "Shredder"
                                                                                                               Making the World More Musical

        Read more...


        This item is sold As-Described
        This item is sold As-Described and cannot be returned unless it arrives in a
        condition different from how it was described or photographed.


        Product Specs
        Condition:               Very Good (Used)
        Brand:                   Kramer
        Model:                   nightswan lightning
        Finish:                  Dark Blue with Lightning Storm Paint Job
        Categories:              Solid Body
        Year:                    1989
        Made In:                 United States



                                                                                                                           BB000405
https://reverb.com/item/13529196-legendary-very-rare-kramer-nightswan-lightning-1989-dark-blue-with-lightning-storm-paint-job                         2/3
9/20/2018
        Case       8:17-cv-01795-WFJ-CPTLegendary Very Rare195
                                           Document         kramer Filed
                                                                   nightswan lightning 1989
                                                                          10/02/18          dark | Reverb
                                                                                          Page      46 of 70 PageID 2083
         Video




         Sell one like this                                                      Copy URL




                                                                   EXPLORE                         HELP                     SELL ON REVERB

                                                                   News                            Help Center              Seller Hub
                                                                   Price Guide                     Contact Support          Reverb Payments FAQs
        Continental U.S.                English          USD
                                                                   Video Gallery                   Reverb Protection        Preferred Seller Program
                                                                   Handpicked Collections                                   Reverb Bump
                                                                   Gift Cards                      ABOUT                    Shipping Guide
                                                                   Reverb Merch                                             Reverb Sites
                                                                                                   About Reverb
    A portion of each sale goes to making the world more           Browse by City
                                                                                                   Careers
    musical.                                                       Browse by Country                                        TOOLS & API
                                                                                                   Press
    Learn More                                                    Browse by Brand
                                                                                                   Sell Your Gear           Mobile Apps
                                                                   Popular Products
                                                                                                   Newsletter Signup        Integrations & API
                                                                   Reverb LP
                                                                                                   Reverb Gives             Af×liate Program
                                                                                                                            Reverb App Store




                                     
    © 2018 Reverb, LLC        Terms & Policies   Privacy Policy




                                                                                                                           BB000406
https://reverb.com/item/13529196-legendary-very-rare-kramer-nightswan-lightning-1989-dark-blue-with-lightning-storm-paint-job                          3/3
9/20/2018
        Case     8:17-cv-01795-WFJ-CPTKramer Nightswan electric
                                         Document       195 guitar  with10/02/18
                                                                Filed   hard shell casePage
                                                                                       1988 | Reverb
                                                                                               47 of 70 PageID 2084
                          Reverb LP: Your Marketplace to Buy & Sell Records                                                      EXPLORE NOW


                                     Shop for used & new music gear...
                                                                                                       Sell                        Sign Up   Log In
                                     Browse By Category      Reverb News      Price Guide                         My Feed   Cart

                                     Reverb Gives Artists Shops Reverb LP Need Help?
                                                                                  Welcome to Reverb
                                                                                  We're the world's largest marketplace for
                                                                                  buying and selling new, used, and vintage music
                                                                                  gear. Sign up and start exploring!

                                                                                      Sign Up      Already have an account? Log In




                Sorry, this listing is no longer available.

    See Similar Electric Guitars




     1988 Paul Reed Smith                      Paul Reed Smith Custom 24                Paul Reed Smith First Year
     "Standard 24" Electric Guitar w.          Electric Guitar 1987 Maple top,          Artist Series #84 Electric Guitar
     Original Hard Case                        mahogany body and neck,                  w/OHSC 1991 Dark Cherry
                                               Brazilian Rosewood                       Sunburst
     $2,499                      Very Good     $6,500                          Mint     $4,499.95                    Very Good




    Kramer Nightswan electric guitar with hard shell case 1988
    Burgundy
    By Kramer      Listed 13 days ago by Rob's island guitars    Condition: Very Good       884 Views

      Sold!
                                                                                                                $4,899 + $199 Shipping
                                                                                                              This listing sold on 9/18/2018


https://reverb.com/item/14945597-kramer-nightswan-electric-guitar-with-hard-shell-case-1988-burgundy
                                                                                                                            BB000407                  1/3
9/20/2018
        Case      8:17-cv-01795-WFJ-CPTKramer Nightswan electric
                                          Document       195 guitar  with10/02/18
                                                                 Filed   hard shell casePage
                                                                                        1988 | Reverb
                                                                                                48 of 70 PageID 2085
                                                                                                                      Watch




                                                                                                              Rob's island guitars
                                                                                                                 2,000 Ratings
                                                                                                                 B, FL, United States
                                                                                                                  Joined: Oct 2013

                                                                                                                SELLER ACHIEVEMENTS




                                                                                                           Message              Add to My
                                                                                                            Seller                Feed


                                                                                                       Reverb Recommends

                                                                                                                       Reverb 10-foot 1/4"
                                                                                                                       Guitar Cable - Orange
                                                                                                                       $7
                                                                                                                               Add to Cart


                                                                                                                       Mahogany Stiff Guitar
                                                                                                                       Pick - 1 Pack
                                                                                                                       $4.99
                                                                                                                               Add to Cart
        Description       Shop Policies
                                                                                                                       Levy's EM7P Electric
                                                                                                                       Guitar Gigbag Black…
        vintage 1988 kramer Nightswan is in bvery good shape. Rare color. It Has                                       $27.99
        some scratches and dings.there is some light fret wear. Awesome playing                                                Add to Cart
        guitar.awesome fast guitar neck. rare piece you don't see these often.
        Sounds great. The bridge pickup is not original. bComes with original                                          Gator Deluxe Wood
                                                                                                                       Case for Electric Guita…
        Kramer case and tremelo bar.
                                                                                                                       $99.99
                                                                                                                               Add to Cart
        This item is sold As-Described
        This item is sold As-Described and cannot be returned unless it arrives in a
        condition different from how it was described or photographed.                                          Shop Kramer

        Product Specs
        Condition:               Very Good (Used)
        Brand:                   Kramer
        Model:                   Nightswan electric guitar with hard shell case
        Finish:                  Burgundy
        Categories:              Solid Body
        Year:                    1988
                                                                                                            Making the World More Musical


https://reverb.com/item/14945597-kramer-nightswan-electric-guitar-with-hard-shell-case-1988-burgundy
                                                                                                                       BB000408                   2/3
9/20/2018
        Case       8:17-cv-01795-WFJ-CPTKramer Nightswan electric
                                           Document       195 guitar  with10/02/18
                                                                  Filed   hard shell casePage
                                                                                         1988 | Reverb
                                                                                                 49 of 70 PageID 2086
         Sell one like this                                                     Copy URL




                                                                   EXPLORE                       HELP                SELL ON REVERB

                                                                   News                          Help Center         Seller Hub
                                                                   Price Guide                   Contact Support     Reverb Payments FAQs
        Continental U.S.                English          USD
                                                                   Video Gallery                 Reverb Protection   Preferred Seller Program
                                                                   Handpicked Collections                            Reverb Bump
                                                                   Gift Cards                    ABOUT               Shipping Guide
                                                                   Reverb Merch                                      Reverb Sites
                                                                                                 About Reverb
    A portion of each sale goes to making the world more           Browse by City
                                                                                                 Careers
    musical.                                                       Browse by Country                                 TOOLS & API
                                                                                                 Press
                                                                   Browse by Brand
    Learn More                                                                                  Sell Your Gear      Mobile Apps
                                                                   Popular Products
                                                                                                 Newsletter Signup   Integrations & API
                                                                   Reverb LP
                                                                                                 Reverb Gives        Af×liate Program
                                                                                                                     Reverb App Store




                                     
    © 2018 Reverb, LLC        Terms & Policies   Privacy Policy




https://reverb.com/item/14945597-kramer-nightswan-electric-guitar-with-hard-shell-case-1988-burgundy
                                                                                                                     BB000409                   3/3
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 50 of 70 PageID 2087




                         Exhibit I
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 51 of 70 PageID 2088
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 52 of 70 PageID 2089
01795-WFJ-CPT Document 195 Filed 10/02/18 Page 53 of 7




                                    BB000365
e 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 54 of 70 PageID 2




           BLACK TOOTH GRIN
           THE HIGH UFE, GOOD TIMES,                  ND TRAGIC END OF

                     "DIMEBAG"DARRELL ABBOTT



                                Zac Crain




                                    Da Capo Pr·ess
                        A M~mb<>r· o f the Per-seus Books Gr·oul)




                                                                    BB000366
   life. By all accounts, she was the kind of mother
v-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 55 of 70 P
   that usually exists only on very special episodes
   of Oprah; Carolyn didn't care what her boys did as
   long as it made them happy. That's what made her
   happy. That's probably why they kept living with
   her long after they could afford houses of their
   own. In fact, they kept living with her when they
   could have bought a few houses of their own. They
   were mama's boys, and proud of it.

    "Every time Darrell came home from a tour, he
   paid his mom's credit cards off," says Kitty Webster
   with a laugh. She worked with Carolyn until19 90,
   and her sons, Buddy and Ken, were friends with
   Darrell and Vince. "Because she liked to shop and
   buy jewelry and stuff. He always came home and
   cleaned up her credit cards."

    "She was fantastic," says Buddy Webster, known
   in the music industry as Buddy Blaze.

       She was a foreman in a factory and worked
                                         BB000367you
       a normal eight-to-five job, or whatever
cv-01795-WFJ-CPT  Document
    old man (sharing       195 Filed
                     his business    10/02/18
                                  savvy       Page 56 of 70 Pa
                                         and studio
    acumen), while Darrell was obviously his mother's
    son (inheriting her warm manner and enthusiasm
   for life)- but they both lived with their mother
   well after they had the means to do otherwise.
   They were in the same band, but Darrell cared most
    about playing his guitar, playing the shows, and
   having a good time before and after; Vince, on the
   other hand, was more interested in the production
   side, as well as the business. Darrell was the best
   friend of everyone he ever met; Vince was more
   guarded, and more selective when choosing his
   confidants. They looked a lot alike, even though, for
   most of their time together, Darrell was skinnier
   than a guitar neck and Vince was thick like a kick
   drum. They were both naturally talented, but Dar-
   rell seemed to have more direct access to his genetic
   gift. They played different instruments, but that
   only helped them strive to reach their shared goal:
   being Van Halen. In other words, they were exactly
                                            BB000368
   the same and completely different.
8:17-cv-01795-WFJ-CPT    Document
           So, too, were Buddy and195
                                    KenFiled 10/02/18 Page
                                         Webster-the       57 of 70 PageID
                                                        former
        rechristened (by himself) as Buddy [Blaz~/ the latter
        dubbed (by Darrell) Pyro. They were both gifted
        when it came to working with tools and technical
        matters; Buddy used his skills to build and custom-
        ize guitars, while Ken was a whiz at rigging stage
        explosions, as well as skilled with lighting and
        sound equipment. Buddy was always in bands; Ken
        was a clean-cut member of the U.S. Air Force. They
        don't sound much alike, but both do a note-perfect
        imitation of Darrell-it's actually the same impres-
        sion, down to the last inflection. Buddy never left
        the music business; Ken got out early and never
        went back.

          In the early days of Pantera, each pair of brothers
        found their opposite number in the other set. Dar-
        rell gravitated toward Buddy because of their mu-
        tuallove of guitars. Vince saw in Ken someone who
        could help Pantera be an arena band even while the
        group was still working the club circuit. ForBB000369
                                                       a time,
      the Abbotts' story
7-cv-01795-WFJ-CPT       was inextricably
                      Document            linked with
                               195 Filed 10/02/18 Page the
                                                       58 of 70 Pag
     Websters', even though history, such that it is, ac-
     knowledges only one side of the partnership of two
     sets of brothers, close in different ways, bound not
     only by blood, but by sweat and tears, surely, and
     beers, definitely. Their mothers were best friends,
     double dating, working together at Oil States (man-
     ufacturing parts for oil and gas drilling and pro-
     duction), sharing tables at gigs. Together, they were
     the 11Pantera mamas/' as Buddy and Ken's mother,
     Kitty Webster, remembers, and that cements them
     together forever.
       11
            The thing is, Carolyn and Darrell were like family
     to us," Buddy Blaze says. 11 We loved the shit out of
     them. And we liked Vince." He laughs.

             We would do holidays together. They would
             play my birthday parties. I had two birthday
             parties at my house that Pantera played in my
             living room. That was when Terry was still in
                                                BB000370
             the band. And sure enough, food fights and all
7-cv-01795-WFJ-CPT   Document
          kinds of other      195 Filed
                         shit would     10/02/18 It
                                    commence.    Page
                                                    was59 of 70 Pag
         a lot of fun. My mom and dad hung out with
         Carolyn and her boyfriend. They went out
         drinking all the time. Carolyn, my mom, and
         my wife and I went out to see Pantera more
         times than I can ever remember. We would do
         Christmas and Thanksgiving at each other's
         houses. Shit like that. We did a lot together. We
         were very, very close.

       The friendship between the two women faded
     over time, as circumstance inevitably built one bar-
     rier, then another. But the ghost of it remains, and
     always will. Those times are trapped in amber- or,
     as the case may be, amber-colored liquid. The rela-
     tionship between the sets of brothers fared better,
     even though those same barriers existed. The differ-
     ence is, the mothers were involved in the war- and
     taking a band from nowhere clubs to arenas is a
     kind of military campaign, a metaphor that rings
     even truer when the band in question is armed
                                                BB000371
7-cv-01795-WFJ-CPT  Documentarsenal.
     with such a destructive 195 Filed 10/02/18
                                     But the twoPage
                                                 sets60
                                                     ofof 70 Pag
    brothers were on the front lines. Even though they
    all eventually left the foxhole, the bond formed was
    indelible, unshakable, unknowable by everyone
    except those that were there. That's why, though
    Buddy and Ken hadn't seen Darrell for several
    years before his murder, it was as though they lost
    a brother just the same. That's why, though Ken
    hadn't been around him on a daily basis for almost
    two decades, he could do an impression of Darrell
    that conjures his voice precisely.
      11
           You know, they almost grew up together, you
    can almost say, before they became men," Kitty
    says.

     In each case, the Websters' introduction to Darrell
    doesn't have the makings of history, even the his-
    tory of a heavy metal band-or, at least, it doesn't
    seem to initially. But in the telling, there is the jolt
    of possibility, as the future unfolds like scenes from
    a movie. They flocked to the brothers andBB000372
                                              their
-cv-01795-WFJ-CPT Document
   THOUGH HIS brother  was195  Filedworking
                           already  10/02/18 with
                                             Page 61 of 70 Pag

  Pantera, and his mom worked with Carolyn Abbott,
  Buddy Blaze resisted early invites to check out the
  band. Mainly because those invites were coming
  from the mother of two of the band members. He
  tended to see things like that as red flags.
    11
         I looked at Darrell as just some young kid," Blaze
  says.

          Another one of those kids, you know, that Mom
          says, 11My kid plays guitar," and you go, 110h,
          Christ." And then you go see this kid, and you
          go, 11 Wait a minute. No, this guy really does
          play." He was amazing. The second time I saw
          him-because the first time, you know, they
          were doing a twenty-, thirty-minute set open-
          ing up for a band called Savvy. The second time
          I saw them was at Aragon, where they were
          doing, like, three sets, so they threw in some
          of their own stuff, and Darrell put a solo in the
          middle of it. That changed everything. That's
                                               BB000373
se 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 62 of 70 PageID 20
              when I could see that this kid really had some-
              thing. Darrell and

              I hit it off right away. After that, you know,
              he'd be calling me up and saying, "Man, we're
              playing the Aragon Danceland. We need some
              people to come out. Y'all gonna come out?" You
              have to remember, this is a ninety-pound fif-
              teen-year-old kid at that time. I mean, the gui-
              tar dwarfed him.

           Blaze could see right away that Darrell's talent
         dwarfed everyone else's. "The kid when he was
         fifteen, sixteen years old had a better feel of the
         groove and blues than guys that had been playing
         for 30 years," he says.

              He had the tone- and he was playing through
              crap gear. That's one of the things that made
              me laugh. He'd put a Marshall stack behind
              him- he was using one of the 412s- but he
              had, like, this solid-state Yamaha amp pushing
              it, one of his dad's studio amps. Like a totally
                                                            BB000374
             generic, flavorless
8:17-cv-01795-WFJ-CPT    Documentamp.
                                  195 And
                                      Filedhe sounded
                                           10/02/18   that
                                                    Page 63 of 70 PageID
            amazing playing through crap. When he got
            the Randall- a lot of people bag him about the
            Randalls- but, God, did you hear him? He just
            took a stock Randall and kicked your ass with
            it. He was amazing. The kid had the goods. He
            was so ridiculously good that it didn't make
            you want to quit, because he was so good that
            you knew no other human was going to catch
            him. So all I had to do was be better than the
            other 99 percent. I've done stuff with the big-
            gest guys in the world. But I've never, to this
            day, seen anybody better, especially at his age.
            What he was doing as a teenager was insane.

         Blaze was already in his early twenties when they
        met, so he quickly developed a big-brother rela-
        tionship with the fifteen-year-old Darrell, a much
        different dynamic than the one shared by Darrell
        and Pyro. "Darrell and I were friends and I loaned
        him gear and drove him to gigs," Blaze says. "But I
                                                     BB000375
        never worked Document
17-cv-01795-WFJ-CPT  for Darrell."
                              195 He  couldn't
                                   Filed        teach
                                         10/02/18     Dar-
                                                   Page 64 of 70 Page
       rell much about playing guitar that Darrell didn't
       already know, but Blaze did have plenty of other
       guitar-related nuggets of wisdom that he could im-
       part. How was taken care of, so they worked on the
       who, what, where, when, and why. It was the start
       of a conversation that would continue for the next
       twenty years.

         Blaze had been trying to make a name for himself
       by playing guitars; building guitars was where his
       true talent lay. "I got kind of famous as a guitar
       builder more by default and by accident," Blaze
       says, "because I never really could buy a guitar that
       pleased me. As I would see a guitar, I would build
       one and buy another one. I was kind of accumulat-
       ing guitars. People would play the ones that I built
       and lose their minds." The guys in Lee Greenwood's
       band started playing Blaze's guitars, as did Vivian
       Campbell (who played with Dio, Whitesnake, and
       Def Leppard) and others. His skills eventually be-
                                                 BB000376
8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 65 of 70 PageID
       came so in demand, he left Arlington to work for
       Kramer Guitars in 19 8 7.

        His relationship with Darrell was far from over.
       They didn't live in the same city anymore, but Dar-
       rell would need Buddy more than ever in the next
       few years-as a friend, and as someone in the gui-
      tar business.

        "I got Darrell his first national interview with a
       guitar magazine," Blaze says.

           I arranged for the guy from Guitar World to
           come out and see Darrell. When I was head of
           the biggest guitar company, basically, in Amer-
           ica, which was Kramer at the time, we'd have
           meetings about what artists are we going to
           go after, you know, that we don't already have
           (and we had most). I just said the best guy out
           there-and this was before anybody knew who
           Darrell was-I said the best guy out there is this
           teenage, snot-nose kid in Arlington, Texas. He
           was Diamond Darrell Lance at the time.BB000377
                                                  I said
     Darrell AbbottDocument
cv-01795-WFJ-CPT   is the guy.195
                                WeFiled
                                   already  had Van
                                        10/02/18 Page 66 of 70 Pa
    Halen. And I said, there isn't one guy we got
    that, in the long run, is going to be what this
    kid could be, but he plays Dean MLs and I don't
    see us making copies of those guitars. And Dar-
    rell would insist that we basically made copies
    of those guitars. So then you start thinking
    about, ((Next!"

     I was dealing with some pretty huge acts. In
    my heart, and especially when I got out and
    was really in the center- because I had ev-
    erybody and their dog sending me tapes and
    things like that; everybody wanted an endorse-
    ment and all that- nothing came close.




                                             BB000378
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 67 of 70 PageID 2104




                        Exhibit J
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 68 of 70 PageID 2105




                       Exhibit K
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 69 of 70 PageID 2106
Case 8:17-cv-01795-WFJ-CPT Document 195 Filed 10/02/18 Page 70 of 70 PageID 2107
